PER CURIAM.
The defendant/appellee, Jamie Lou Ward, was charged with one count of sale of cocaine within 1000 feet of a school, a first degree felony.1 Over the state’s objection the trial judge accepted Ward’s guilty plea to a lesser included offense of sale of cocaine, a second degree felony.
We reverse the conviction which was based upon Ward’s guilty plea, on authority of Cox v. State, 412 So.2d 354 (Fla.1982) and Rule 3.170(g), Florida Rules of Criminal Procedure. It was necessary that the state consent to the plea to the lesser offense.
REVERSED and REMANDED for further consistent proceedings.
HERSEY, C.J., LETTS, J., and WALDEN, JAMES H., (Retired) Associate Judge, concur.

. Section 893.13(l)(e), Fla.Stat. (1989).